Citation Nr: 1428184	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  12-00 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to August 1959.  He also served in the Arkansas Army National Guard from August 1959 to September 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction is now with the Wichita RO. 

The Veteran and his daughter testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (VLJ) in August 2012.  The Veteran's representative was not present at the time of the hearing; however, the Veteran opted to proceed with the hearing without his representative. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's active duty service included foreign service in Germany; the Veteran did not service in the Republic of Vietnam during the Vietnam era.

2.  Type II diabetes mellitus is not shown to have been present in service, in the initial post-service year, or for many years thereafter, nor has it been shown to be the result of exposure to herbicides that include Agent Orange.


CONCLUSION OF LAW

Diabetes mellitus type II was not incurred in or aggravated by active service, nor may such a disability be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002 & Supp., 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1) , proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service-connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided the appellant a pre-rating notice by letter dated November 2008.  The notice letter complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim of service connection, including how to substantiate a claim of service connection based on a presumption of Vietnam service.  The letter identified the relative duties of VA and the claimant to obtain evidence.  Moreover, the November 2008 letter also provided the Veteran with notice of all five elements of a service connection claim including the assignment of disability ratings and effective dates for all service-connected disabilities. 

The Veteran identified VA and private treatment records which he asserts supports his claim of service connection for diabetes mellitus.  The Veteran also submitted lay statements in support of his claim, as well as lay statements from family members.

The record also reflects that VA has attempted, at least twice, to obtain the Veteran's service treatment records (STRs) for his period of active service, but they were deemed by the National Personnel Records Center (NPRC) to have been destroyed in their 1973 fire.  When STRs are lost or missing, VA has a heightened duty to assist in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In this regard, the RO obtained, to the extent that they were available, the private treatment records identified by the Veteran and also obtained VA treatment records dating back to 2000, when the Veteran was first enrolled in VA's Health Care System.  Additionally, the RO has contacted the U.S. Army Joint Services Records Research Center (JSRRC) in an attempt to obtain evidence in support of the Veteran's assertion that he was exposed to herbicide agents during active service.  Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claim.  While the Veteran has not been afforded a VA examination with an opinion regarding his claim, the Board finds that one is not necessary.  The Veteran's contention is that his diabetes mellitus type II should be afforded presumptive service connection on the basis of exposure to herbicides during service.  Furthermore, the record does not show, and the Veteran does not contend, that he served in Vietnam.  

The record does not show, and the Veteran has never contended, that he developed diabetes mellitus during service, or within the first post-service year, or that his diabetes mellitus is due to anything other than in-service herbicide exposure.  The Veteran and his family members contend that he had symptoms in service that led to his diabetes diagnosis years later, but the assertions are vague and do not provide evidence of an in-service injury, disease or event in service such that the duty to conduct a VA examination to obtain a nexus opinion would be triggered.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was afforded the opportunity to testify at a Board hearing in August 2012.  The undersigned Acting Veterans Law Judge (AVLJ) who conducted the hearing noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Furthermore, in obtaining additional medical evidence and conducting the directed development in this case, the Board is satisfied there was compliance with the prior remand directive because the RO followed all of the remand instructions to completion and/or to the extent possible.  See Stegall v. West, 11 Vet. App. 268 (1998) (indicating the Veteran is entitled, as a matter of law, to compliance with a remand directive and that the Board, itself, commits error in failing to ensure this compliance).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999); and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (discussing situations when it is acceptable to have "substantial", though not "exact", compliance with a remand directive).

II.  Service Connection

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C.A. § 1131; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009);  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2013).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as diabetes to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 3.309.

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks service connection for diabetes mellitus, type II on the basis that he was exposed to Agent Orange during service in Germany during active service.  The Veteran has never asserted, nor does the record show, that he was diagnosed with diabetes mellitus, type II during service or within the first post-service year.  

The Veteran reported in August 2007 that he was exposed to herbicide while spraying defoliant on barbed wire-type fencing at his base in Germany.  He also urges that he had to clean vehicles out that were sprayed with herbicides.  He supported his assertion by adding, in January 2012, that he was 'TDY to Hd Qu Com for post maintenance.'  He states that morning reports will support his contention.  A February 2004 statement from his wife suggests that he has been told that he has had diabetes for many years, and questions whether the diagnosis was missed during his Army service. 

The Veteran's service treatment records (STRs) and service personnel records (SPRs) are unavailable for review and presumed lost in a fire-related incident at the National Personnel Records Center (NPRC) in 1973.  When STRs are lost or missing, VA has a heightened duty to assist in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

The record reflects that the Veteran served in the Army as truck driver, stationed in Germany with the 32nd transportation company, 5th battalion.  At his hearing before the undersigned, the Veteran stated that he performed duties of spraying barbed wire fencing with defoliant while in Germany.  

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2012); 38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii)  are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Such diseases include, among others, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes).  38 C.F.R. § 3.309(e).  

As the Veteran did not serve in Vietnam during the Vietnam era, and as diabetes was not shown within the first post-service year, a presumption of service connection pursuant to 38 C.F.R. § § 3.307, 303.09 is not applicable here.  

Notwithstanding the foregoing, the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  It has been specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999). 

In January 2014, the JSRRC responded that they were unable to locate 1957 unit records submitted by the 32nd Truck Company, 5th Battalion APO 154.  Moreover, neither JSRRC nor the US Army Center of Military History was able to locate a unit designated as the 32nd truck Company, 5th Battalion APO 154.  Finally, JSRRC indicated that the available US Army historical records do not document the spraying, testing, transporting, storage, or usage of Agent Orange at Stuttgart, Germany during the period from May 1, 1957 to August 13, 1959.  

The medical evidence shows that the Veteran was diagnosed with diabetes mellitus many years after discharge from service, apparently around the year 2000.  Since then, the medical records show ongoing treatment for diabetes mellitus.  The Veteran testified before the undersigned that his private physician, Dr. Dean, told him that his diabetes was related to service.  The Veteran's daughter indicated that the Veteran was suffering with dementia, and the Veteran was unable to recall the year of his diagnosis, although he said he thought it was within the 20-year period prior to the hearing.  

On remand, the RO obtained all of the available records showing treatment by Dr. Dean.  While the record shows that Dr. Dean confirmed a diagnosis of diabetes mellitus, she did not opine as to the etiology of the Veteran's diabetes.  

In summary, none of the VA records obtained show any opinion linking the Veteran diabetes to service, and there is no evidence that the Veteran was exposed to Agent Orange.  The Veteran's assertions in this regard are not supported by the record.  The Veteran has not supplied any private treatment records showing an opinion as to the etiology of the diabetes mellitus.  The medical evidence shows that the Veteran was diagnosed with diabetes mellitus many years subsequent to service discharge, and there is no evidence of any relationship to service or any evidence to corroborate the Veteran's contentions that he was exposed to Agent Orange in service.  

The Veteran is certainly competent to state that he witnessed spraying during service, but what was actually being sprayed would be outside the realm of his knowledge, absent evidence of scientific expertise or technical credentials.  For example, the Veteran as an untrained person is not expected to know the difference between the spraying of weed killer and harsh defoliants such as Agent Orange.  Similarly, the Veteran is competent to report identifiable symptoms that he experienced during service, but the Veteran has never clarified as to what those symptoms are that he believes are manifestations of diabetes and he has never asserted that he had hypoglycemic reactions in service, for example.  

Based on the entire evidence of record, there is no indication that, at any time during the Veteran's period of active service, or for many years thereafter, he suffered from diabetes mellitus and no evidence of in-service herbicide exposure.  .

For these reasons, the preponderance of the evidence is against the claim and service connection for diabetes mellitus is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

Service connection for diabetes mellitus, type II, is denied.  



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


